IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,703-01


                    EX PARTE JOHN L. MCLAUGHLIN, JR., Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 60418-01-E-WR IN THE 108TH DISTRICT COURT
                             FROM POTTER COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated robbery and sentenced to life imprisonment. The

Seventh Court of Appeals affirmed his conviction. McLaughlin v. State, No. 07-16-00079-CR (Tex.

App.—Amarillo Oct. 27, 2016) (not designated for publication). Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that appellate counsel failed to timely inform Applicant that his

conviction had been affirmed. Applicant has alleged facts that, if true, might entitle him to relief.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow, 180 S.W.3d 135 (Tex.

Crim. App. 2005). Accordingly, the record should be developed. The trial court is the appropriate
                                                                                                         2

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order

appellate counsel to respond to Applicant’s claim. In developing the record, the trial court may use

any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine

whether Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the

trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art.

26.04. If counsel is appointed or retained, the trial court shall immediately notify this Court of

counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether appellate

counsel timely informed Applicant that his conviction had been affirmed. The trial court shall also

determine whether Applicant would have timely filed a petition for discretionary review but for

appellate counsel’s alleged deficient performance. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: January 15, 2020
Do not publish